Citation Nr: 0304546	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  02-09 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bilateral hip 
disability.

(The issues of entitlement to a rating in excess of 40 
percent for right knee disability, and entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities [TDIU], will be the subject of 
a later decision.)


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

S. Higgs




INTRODUCTION

The veteran served on active duty from July 1944 to November 
1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied service connection for arthritis 
of the hips.

The Board is undertaking additional development on the issues 
of entitlement to a rating in excess of 40 percent for right 
knee disability, and entitlement to a TDIU,  pursuant to 
authority granted by 67 Fed. Reg. 3,009, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2) (2002)).  When it 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,009, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 20.903 (2002)).  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing these issues.

In November 1998 the veteran raised a claim for service 
connection for diabetes, which he claimed was diagnosed 
within a few months after being discharged from military 
service, with residual heart condition and vision problems.  
A September 2002 VA Form 9 appears to raise the issue of 
service connection for back disability secondary to service-
connected right knee disability.  These claims appear to 
remain unadjudicated.  These matters are referred to the RO 
for appropriate action. 


FINDING OF FACT

The medical and X-ray evidence shows that the veteran does 
not have a diagnosis of a current disability of either hip.




CONCLUSION OF LAW

Service connection for a claimed bilateral hip disability, on 
a direct incurrence or secondary basis, is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West  2002); 38 C.F.R. §§ 3.303, 
3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107) (West Supp. 2002)).  VA has recently 
issued final regulations to implement these statutory 
changes.  See 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
Board finds that VA's duties to the veteran under the VCAA 
have been fulfilled.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes the 
discussions in the January 2002 rating decision, April 2002 
statement of the case, September 2002 supplemental statement 
of the case, and an August 2002 letter sent to the veteran by 
the RO adequately informed him of the information and 
evidence needed to substantiate his claim and complied with 
VA's notification requirements.  The rating decision and 
statement of the case and supplemental statement of the case 
informed him of the applicable laws and regulations, 
including those pertaining to the VCAA and claims for service 
connection.  The August 2002 letter informed him that in 
order to establish entitlement to service connection, the 
evidence must show an in-service injury or disease, a current 
disability, and a relationship between the current disability 
and the injury, disease, or event during service.  He was 
further advised to submit any further medical evidence he had 
in support of his claim, and that VA would assist in 
obtaining any additional information if he so desired.  A May 
2001 statement signed by the veteran requested a VA 
examination of the hips in accordance with the VCAA.  In 
short, the veteran was notified and aware of the evidence 
needed to substantiate his claim and the avenues through 
which he might obtain such evidence, see Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), and of his 
responsibilities and VA's responsibilities in obtaining the 
evidence. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. § 
5103A.  The RO has obtained the veteran's service medical 
records.  The RO has obtained all identified records, except 
for records of the Social Security Administration.  The RO 
contacted the Social Security Administration, who replied in 
August 2002 that they could not send medical records to the 
RO for the reason that the veteran had not filed for 
disability benefits.  Since he has not applied for benefits, 
there is no possibility that associated records could be 
obtained.  The RO contacted the veteran by letter in October 
2002 and informed him that VA would obtain any additional 
medical or other evidence he identified and wanted VA to 
obtain.  In his subsequent correspondence he has identified 
no further information that VA could obtain.

In addition, as is reflected in the analysis section of this 
decision, the Board concludes that the April 2002 medical 
opinion obtained by the RO, in conjunction with the other 
information of record, provides sufficient competent medical 
evidence to decide the claim.

As VA has fulfilled the duty to assist, and because the 
change in law has no material effect on adjudication of his 
claim, the Board finds that it can consider the merits of 
this appeal without prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Background

Service medical records contain no indication of diagnosis, 
treatment or complaint of hip disability.  The veteran was 
discharged from service due to his right knee disability, for 
which he was granted service connection effective the date of 
his discharge from service in November 1945.  His right knee 
disability is currently rated as 40 percent disabling.

Records of VA treatment from January 1993 forward contain no 
indication of hip disability.  December 1996 VA X-rays of 
multiple views of the right femur were negative.

A May 2001 statement signed by the veteran includes the 
assertion that "I believe the problems I am having with my 
hips is caused by the awkward gait caused by the right knee 
injury and want a medical evaluation for my hips and an 
opinion by a qualified physician in accordance with the 
Veterans Claims Assistance Act of 2000."

During an April 2002 VA examination, the veteran stated that 
he had no hip problems.  He denied a history of hip pain.  He 
stated that he had no idea how a "hip condition" was added 
to his pension request.  (Quotes in original VA examination 
report.)  Range of motion of both hips was within normal 
limits.  On X-ray evaluation, the veteran had no significant 
arthritic change in either hip.  The April 2002 VA X-ray 
report notes some irregularities bilaterally and the 
possibility of prior trauma, but it is apparent that such 
were normal variants as the radiologist's final impression 
was normal hips.

In a statement received in June 2002, the veteran wrote that 
he was told by a VA doctor at a VA orthopedic clinic that the 
pain in his back and hips was being caused by his knee 
instability.

As noted above, in August 2002, the RO informed the veteran 
by letter that VA would obtain any additional evidence he 
identified in support of his claim for VA compensation 
benefits, and listed the basic requirement to establish 
entitlement to service-connected disability benefits.  
Subsequent correspondence from the veteran acknowledges this 
letter but identifies no further information.  

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

A service-connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992) (no evidence of current hypertension); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc) (2002) 
(secondary service connection requires showing of current 
disability).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102 (2002).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

In the present case, the evidence establishes that the 
veteran has no current disability of the hips.  The service 
medical records and post-service treatment records contain no 
indication of treatment, diagnosis, or complaint of hip 
problems.  At his April 2002 VA examination, the veteran said 
he had no hip problems, and denied a history of hip pain.  
After physical examination and X-rays, the VA examiner 
determined that the veteran had no hip disability.  With the 
medical evidence showing that the veteran has no present 
disability, in the context of the veteran's acknowledgment to 
a VA physician that he has no current hip problems, service 
connection for bilateral hip disability is not warranted.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (2002) 
(secondary service connection requires showing of current 
disability).

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed 
that 38 U.S.C.A § 1131, as well as other relevant statutes, 
only permitted payment for disabilities existing on and after 
the date of application for such disorders.  The Federal 
Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and VA's 
interpretation of the law requiring a present disability for 
a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; see also 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  Simply 
put, in the absence of proof of present disability there can 
be no valid claim.

As an additional matter, the Board concludes that a medical 
examination or opinion is not warranted in the instant case.  
The VA orthopedic and X-ray examinations were thorough in 
nature; both the clinician and radiologist concluded that 
examination of the veteran's hips was normal and no pertinent 
diagnosis was recorded.  Under these circumstances, the Board 
finds that another examination or medical opinion is not 
warranted.  38 U.S.C. § 5103A(d)). 

The Board acknowledges written statements by the veteran in 
May 2001 and June 2002 that he has hip problems, which he and 
a VA physician felt were due to his service-connected knee 
disability.  The April 2002 VA examination report shows that 
the veteran has not been fully informed of the statements 
bearing his signature.  He is legally blind.  Were there any 
reasonable possibility of substantiating the claim, the Board 
would conduct further development.  However, the absence of 
treatment or diagnosis of hip problems from service forward, 
the VA examiner's and radiologist's impressions that the 
veteran has no hip disability, and the veteran's own 
assertions as notated by the April 2002 VA examiner that he 
has no hip problems, strongly establish that the veteran has 
no hip disability.  With this determinative fact in mind, no 
reasonable possibility exists that further assistance would 
aid in substantiating the claim.  Id.  

As the preponderance of the evidence is against the claim for 
service connection for bilateral hip disability, the benefit 
of the doubt doctrine is not for application in this case.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for bilateral hip disability is denied.



	                        
____________________________________________
R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

